Citation Nr: 1512070	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  08-09 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for incomplete paralysis of the sciatic nerve in the right lower extremity for the period from September 20, 2006 to January 27, 2009. 

2.  Entitlement to an initial rating in excess of 10 percent for incomplete paralysis of the sciatic nerve in the right lower extremity for the period from January 28, 2009 to November 19, 2014.

3.  Entitlement to an initial rating in excess of 20 percent for incomplete paralysis of the sciatic nerve in the right lower extremity for the period since November 20, 2014.

4.  Entitlement to service connection for rheumatoid arthritis.

5.  Entitlement to service connection for systemic lupus erythematous.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to September 2006.

These matters come to the Board of Veterans' Appeals  (Board) on appeal from a June 2007 rating decision that denied service connection for renal lithiasis, radiculopathy of right lower extremity, residuals of ovarian cysts, systemic lupus erythematous, and rheumatoid arthritis; granted service connection for degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1, evaluated as 10 percent disabling effective September 20, 2006; and granted service connection for vascular cephalgia, evaluated as 10 percent disabling effective September 20, 2006. 

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing at the RO in September 2011.  A transcript from this hearing is of record.

In a December 2011 decision, the Board, in part, granted a separate 10 percent disability rating for associated mild, incomplete paralysis of the sciatic nerve of the right lower extremity for the period since January 28, 2009 and remanded the issues of entitlement to service connection for rheumatoid arthritis and systemic lupus erythematous for additional development.

In a May 2012 decision, the Board vacated the portion of the December 2011 decision that addressed the issues of service connection for radiculopathy of right lower extremity; of higher initial disability ratings for degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1; and the grant of a separate 10 percent disability rating for associated mild, incomplete paralysis of the sciatic nerve of the right lower extremity.  The Board also granted a separate 10 percent disability evaluation for the period from January 28, 2009-and excluding the period when a total disability rating was in effect, for associated incomplete paralysis of the sciatic nerve of the right lower extremity.

The Veteran then appealed the Board's May 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 Order, the Court vacated the portion of the May 2012 Board decision which denied entitlement to a compensable evaluation incomplete paralysis of the sciatic nerve in the right lower extremity for the period prior to January 28, 2009 and denied entitlement to a rating in excess of 10 percent for incomplete paralysis of the sciatic nerve in the right lower extremity for the period since January 28, 2009 and remanded the matters to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).

In March 2014, the Board remanded these issues for additional development.

In a December 2014 rating decision, the Appeals Management Center (AMC) increased the Veteran's evaluation for incomplete paralysis of the sciatic nerve in the right lower extremity to a 20 percent disability rating, effective November 20, 2014, the date of the most recent VA medical examination.  

The Board notes that since the increase to 20 percent for his right lower extremity did not constitute a full grant of the benefits sought, the issue of entitlement to an initial rating in excess of 20 for the period since November 20, 2014 for incomplete paralysis of the sciatic nerve in the right lower extremity remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issues of entitlement to service connection for non-rheumatoid arthritis and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  For the period beginning September 20, 2006, the Veteran had exhibited radiculopathy consistent with mild incomplete paralysis in the right lower extremity.

2.  For the period prior to November 20, 2014, radiculopathy in the right lower extremity consistent with moderate or severe incomplete paralysis, or complete paralysis had not been demonstrated.

3.  For the period since November 20, 2014, the Veteran had exhibited radiculopathy consistent with moderate incomplete paralysis in the right lower extremity; moderately severe, severe incomplete paralysis, or complete paralysis has not been demonstrated.

4.  The Veteran does not have a current rheumatoid arthritis disability.

5.  The Veteran does not have a current systemic lupus erythematous disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability evaluation, but no higher, for incomplete paralysis of the sciatic nerve in the right lower extremity are met for the period beginning September 20, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2014).

2.  For the period prior to November 20, 2014, the criteria for an initial evaluation in excess of 10 percent for the Veteran's incomplete paralysis of the sciatic nerve in the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2014).

3.  For the period since November 20, 2014, the criteria for an initial disability rating in excess of 20 percent for the Veteran's incomplete paralysis of the sciatic nerve in the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2014).

4.  A rheumatoid arthritis disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

5.  A systemic lupus erythematous disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The RO provided notice to the Veteran in a November 2006 letter, prior to the date of the issuance of the appealed June 2007 rating decision.  This letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted for radiculopathy of the right lower extremity and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured. 

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations in April 2007, June 2007, January 2009, May 2013, September 2014 and November 2014.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the April 2007, June 2007, January 2009, May 2013, September 2014 and November 2014 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor her representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2014); Barr, 21 Vet. App. at 312.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on her behalf as well as the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Lastly, as noted above, VA afforded the Veteran a hearing on appeal in September 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge (VLJ) identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter of nexus.  The VLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by her representative.  The hearing focused on the elements necessary to substantiate the claims.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 






I.  Radiculopathy of the Lower Right Extremity

Higher Initial Rating Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2014).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2014), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

In this case, the Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  She is also competent to report symptoms of her right lower extremity pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe her symptoms and their effects on employment or daily activities.  Her statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The Veteran's radiculopathy of the right lower extremity is currently rated at a 10 percent disabling for the period from January 28, 2009 to November 19, 2014 and 20 percent disabling for the period from November 20, 2014 under Diagnostic Codes 8520.

Additionally, as noted in the August 2013 Joint Motion, the correct date of the Veteran's radiculopathy claim is September 20, 2006 as it is part and parcel of her service-connected lumbar spine claim.  Accordingly, the Board must also consider whether a compensable rating is warranted for the period from September 20, 2006 to January 27, 2009.  

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Factual Background and Analysis

A June 2006 treatment note listed radiculopathy as one of the Veteran's problems.

In a September 2007 treatment report, a private physician noted that the Veteran presented with complaints of bilateral low back pain, bilateral lower extremity pain and paresthesias.  She noted that her pain radiated into her right leg, foot and ankle.  The Veteran's sensory examination revealed decreased sensation to light touch over the right medial foot and ankle.  She also had paresthesias and hyperesthesias to light touch and pinprick over the lateral aspect of the right ankle, foot and calf.  She had a slightly antalgic gait.  The diagnosis was bilateral low back pain and bilateral lower extremity pain and paresthesias.

The Veteran underwent a VA examination in April 2007.  She had a normal gait and on examination, there were no objective findings of radiculopathy or polyneuropathy.  

The Veteran underwent a VA examination in June 2007.  The Veteran reported that she had pain in her back and her feet would tingle which would run down her right leg.  On examination, her gait was normal and there was no atrophy, contractures or hypertrophy.  There was normal sensation and pinprick to the lower extremities.     

The Veteran underwent a VA examination in January 2009.  On examination, there was normal and bilaterally equal sensation to pinprick and light touch in the lower extremities.

The Veteran underwent a VA examination in May 2013.  The diagnosis was lumbar degenerative disc disease with right lower extremity radiculopathy with mild functional limitation.  

The Veteran underwent a VA examination in November 2014.  The examiner noted a diagnosis of lumbar radiculopathy with an onset of 2002.  The muscle examination was normal and there was no atrophy.  Vibratory sensation, temperature, and pinprick were intact to the feet.  She had decreased sensation in the thigh/knee.  She had moderate intermittent pain, mild paresthesias and/or dysesthesias and moderate numbness in the right lower extremity.  The examiner determined that the Veteran had moderate impairment of the sciatic nerve.  A VA peripheral nerves examination noted that the Veteran had moderate constant pain, severe intermittent pain, moderate paresthesias and/or dysesthesias and mild numbness in the right lower extremity.  The examiner determined that the Veteran had moderate incomplete paralysis of the sciatic nerve.  

Period prior to January 28, 2009

As noted above, the Board must consider whether a compensable rating is warranted for the period from September 20, 2006 to January 27, 2009.  

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service compensable rating for radiculopathy of his right lower extremity is warranted, effective September 20, 2006.

The Board notes that there is conflicting evidence as to whether the Veteran had radiculopathy of the right lower extremity for the period prior to January 28, 2009.  While the April 2007 and January 2009 VA examinations found that sensation was normal and equal to pinprick and light touch, a September 2007 private physician conversely noted that the Veteran had decreased sensation to light touch over the right medial foot and ankle.

The December 2012 Board decision found that there was no indication that the decreased sensation noted in the September 2007 private treatment note was related to a service-connected condition.  However, the Board finds that the medical evidence of record does not establish an alternative cause of the Veteran's right lower extremity sciatic nerve incomplete paralysis for the period prior to January 28, 2009.  Additionally, the most recent VA examination in November 2014 also noted that the Veteran had a diagnosis of lumbar radiculopathy with an onset of 2002.

Accordingly, with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that an initial compensable rating for radiculopathy of his right lower extremity is warranted, effective September 20, 2006.

Period prior to November 20, 2014

As noted above, the Veteran's radiculopathy of the right lower extremity is currently rated as 10 percent disabling for the period prior to November 20, 2014.

Based on the evidence, the Board does not find that the Veteran is entitled to an initial evaluation in excess of the current 10 percent disability rating for his right extremity neurological symptoms as there is no indication that incomplete paralysis is more than mild to warrant a disability rating in excess of 10 percent.  

The evidence demonstrates that the Veteran had complained of increased radiating pain from the right side of her lower back, into her right hip and down her right side.  However, there have been no reports of loss of reflexes or muscle atrophy and the January 2009 examiner did not find significant neurological deficits as muscle testing and sensory testing was normal.  There is also no evidence of obvious nerve root impingement during this time period.  There was also no evidence of muscle loss or atrophy, and the Veteran had normal reflexes.  Thus, while the Veteran reported radicular pain, there is no evidence of diminished reflexes, atrophy, or loss of muscle tone prior to November 20, 2014.  

In light of the above, the evidence of record does not support an initial rating of 20 percent for moderate symptoms under Diagnostic Code 8520 for the period prior to November 20, 2014, as the medical evidence as a whole supports a disability picture consistent with no more than mild incomplete paralysis of the sciatic nerve. 

While the Veteran is competent to describe the radiating symptoms, the medical evidence of record demonstrates that manifestations of the Veteran's service-connected radiculopathy of the right lower extremity is wholly sensory and are mild in degree. 

In light of her symptoms and clinical findings, the Board concludes that these neurologic abnormalities approximate no more than mild incomplete paralysis of the sciatic nerve of the right lower extremity contemplated by the current 10 percent evaluation assigned for the radiculopathy of the right lower extremity for the period prior to November 20, 2014.

Period since November 20, 2014

As noted above, in a December 2014 rating decision, the AMC increased the Veteran's evaluation for radiculopathy of the right lower extremity to a 20 percent disability rating, effective November 20, 2014, the date of a VA examination which demonstrated worsening.

For the period since November 20, 2014, the Veteran's radiculopathy of the right lower extremity has been manifested by decreased sensation in the right thigh/knee as well as pain, tingling and numbness.

However, an evaluation in excess of 20 percent for the right lower extremity has not been demonstrated by the evidence of record at any point during the period under appeal.  There was no evidence of foot drop, paralysis, constant weakness, or muscle atrophy.  Moreover, the November 2014 VA examiner specifically described the Veteran's neurological symptoms as moderate incomplete paralysis of the sciatic nerve.  

In light of the above, the evidence of record does not support an initial rating of 40 percent for moderately severe symptoms under Diagnostic Code 8520 for the period since November 20, 2014, as the medical evidence as a whole supports a disability picture consistent with no more than moderate incomplete paralysis of the sciatic nerve. 

While the Veteran is competent to describe the radiating symptoms, the medical evidence of record demonstrates that manifestations of the Veteran's service-connected radiculopathy of the right lower extremity are wholly sensory and are moderate in degree. 

In light of her symptoms and clinical findings, the Board concludes that these neurologic abnormalities approximate no more than moderate incomplete paralysis of the sciatic nerve of the right lower extremity contemplated by the current 20 percent evaluation assigned from November 20, 2014.

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected incomplete paralysis of the sciatic nerve in the right lower extremity is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected incomplete paralysis of the sciatic nerve in the right lower extremity disability.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.







II.  Service Connection

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis and lupus may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Factual Background and Analysis

In February 2003, the Veteran presented with complaints of a discolored finger.  During her work up she did have a low positive lupus anticoagulant but her ANA was negative. 

An August 2003 treatment note indicated that the Veteran had a new diagnosis of lupus anticoagulant syndrome and lumbar disc disease.

A September 2003 rheumatology note reported that the Veteran had no active systemic markers of coagulopathy and/or markers of a defined connective tissue disorder.

A January 2004 treatment note reported a history of lupus anticoagulant syndrome.

A November 2004 treatment note provided a secondary diagnosis of systemic lupus erythematosus.

A March 2005 treatment note reported that the Veteran's November 2004 laboratory studies revealed normal coagulation studies.  Her ANA was negative and lupus type anticoagulant was not detected.

A February 2006 treatment note from a rheumatologist indicated that the Veteran's updated serologicals were completely negative including ANA negative. 

May 2006 laboratory studies revealed that a lupus type anticoagulant was not detected.

An August 2006 treatment note indicated a past medical history of rheumatoid arthritis and systemic lupus erythematosus.

A September 2006 treatment record from the 96th Medical Group at the Elgin Air Force Base noted a history of rheumatoid arthritis and lupus who presented with complaints of bilateral wrist pain.  The diagnosis was an exacerbation of rheumatoid arthritis.

An October 2010 treatment note reported diagnoses of rheumatoid arthritis and systemic lupus erythematosus for which the Veteran saw a rheumatologist.

The Veteran underwent a VA examination in May 2013.  The Veteran reported that she was diagnosed with systemic lupus erythematosus in 2002.  The examiner noted that the service treatment records demonstrated that there were no lab or clinical criteria on the Veteran's testing and examination to diagnose rheumatoid arthritis or systemic lupus erythematosus.  The Veteran was diagnosed only to have antiphospholipid syndrome in service.  The examiner determined that there was no objective evidence of systemic lupus erythematosus or rheumatoid arthritis.  The examiner opined that it was less likely than not that systemic lupus erythematosus or rheumatoid arthritis were due to or aggravated by the Veteran's degenerative disc disease of the lumbar spine as neither of these conditions were recognized causes of systemic lupus erythematosus or rheumatoid arthritis and because there was no objective evidence of systemic lupus erythematosus or rheumatoid arthritis.

The Veteran underwent a VA examination in September 2014.  The examiner noted that the Veteran was diagnosed with sarcoidosis in 2006.  The examiner noted that the Veteran had never had systemic lupus erythematosus but tested positive for lupus anticoagulant when she had a blood clot in her left upper extremity in 2002.  She also had never had rheumatoid arthritis to the best of her knowledge.  The examiner indicated that he did not see any evidence of active rheumatoid arthritis or systemic erythematosus at this time.  The examiner also commented that sarcoidosis could be associated with joint pain and arthralgia and occasional swelling of the affected joints but did not cause erosive arthritis.  The examiner indicated that the Veteran had arthralgia without clear evidence of inflammatory arthritis.  The Veteran's service treatment records recorded pain in her hands, feet, back, hips and legs in 2005.  In September 2006, she reported pain in her elbows, wrists, ankles and knees.  Since she only had very slight osteoarthritis in 2 of the joints involved and a large number of patients with sarcoidosis have joint pain without deforming arthritis, it was at least as likely as not that the Veteran's joint pain was due to her sarcoidosis.

Under the circumstances of this case, the Board concludes that service connection is not warranted for rheumatoid arthritis or systemic lupus erythematous disabilities as the Veteran has not been shown to have a current rheumatoid arthritis or systemic lupus erythematous disability.

The Veteran's service treatment records clearly show that in 2002 she was found to have a positive lupus anticoagulant.  Additionally, there were multiple reports of various joint pains of the elbows, wrists, knees, ankles and knees.  

The Veteran's service treatment records also have multiple entries which note a past medical history of lupus and rheumatoid arthritis while post-service records also not a past history or secondary diagnoses of rheumatoid arthritis and systemic lupus erythematous.

However, despite these in-service findings and post-service notations, the Board finds that the most competent evidence of record demonstrates that the Veteran does not currently have either rheumatoid arthritis or systemic lupus erythematous.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, there are post-service treatment records which note a past medical history of rheumatoid arthritis and systemic lupus erythematous.  Specifically, an October 2010 treatment note reported diagnoses of rheumatoid arthritis and systemic lupus erythematosus for which the Veteran saw a rheumatologist.

However, these diagnoses appear to be reliant upon both the Veteran's contentions that she had lupus and rheumatoid arthritis, and the positive lupus anticoagulant testing in 2002.  The Board notes that any repetition of his statements by doctors is not probative in linking the Veteran's claimed condition to his period of service.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber is a medical professional).   Additionally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461(1993).  

As noted by the Veteran's rheumatologist in September 2003, while the Veteran had lupus anticoagulant when she had a blood clot in her left upper extremity in 2002, she currently had no active systemic markers of coagulopathy and/or markers of a defined connective tissue disorder.  Additionally, a February 2006 treatment note from the rheumatologist indicated that the Veteran's updated serologicals were completely negative including ANA negative and May 2006 laboratory studies revealed that a lupus type anticoagulant was not detected.

Significantly, the May 2013 and September 2014 VA examiners also specifically addressed whether the Veteran had a current diagnosis of rheumatoid arthritis or systemic lupus erythematous.  The May 2013 VA examiner noted that the service treatment records demonstrated that there were no lab or clinical criteria on the Veteran's testing and examination to diagnose rheumatoid arthritis or systemic lupus erythematosus as the Veteran was diagnosed only to have antiphospholipid syndrome in service.  The May 2013 VA examiner determined that there was no objective evidence of systemic lupus erythematosus or rheumatoid arthritis.  

The September 2014 VA examiner likewise found that the Veteran never had systemic lupus erythematosus but instead tested positive for lupus anticoagulant when she had a blood clot in her left upper extremity in 2002.  The examiner also indicated that he did not see any evidence of active rheumatoid arthritis or systemic erythematosus at this time and that it was at least as likely as not that the Veteran's documented joint pain was due to her sarcoidosis.  Notably, the Veteran is currently in receipt of a 30 percent disability evaluation for sarcoidosis.  Accordingly, based on the September 2014 VA examiner's opinion, any joint pain claimed to be due to rheumatoid arthritis is contemplated in the service-connected sarcoidosis evaluation.

In this instance, the Board finds that the May 2013 and September 2014 VA examiner opinions to be the most probative.  While the diagnoses of lupus and rheumatoid arthritis are reliant upon the history of the Veteran and a positive lupus anticoagulant test in 2002, the May 2013 and September 2014 VA examinations had the benefit of a review of the Veteran's claims file, and provided a detailed rationale which explained why the Veteran did not have a current diagnosis of either rheumatoid arthritis or lupus.

For these reasons the Board finds the May 2013 and September 2014 VA examiners' opinions to be the most probative regarding the issue of whether the Veteran has a current rheumatoid arthritis or lupus disability.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, supra, (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Accordingly, the medical evidence of record does not support a current diagnosis of the claimed rheumatoid arthritis or systemic lupus erythematous disabilities. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence establishes that the Veteran does not have a rheumatoid arthritis or a systemic lupus erythematous disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the claims for service connection for rheumatoid arthritis and systemic lupus erythematous must be denied because the first essential criterion for a grant of service connection-competent evidence of the currently-claimed disability-has not been met. 

The Board notes the Veteran's contentions and her family and friends contentions regarding the etiology of her claimed rheumatoid arthritis and lupus disabilities.  To the extent that the Veteran, her family and her friends themselves contend that a medical relationship exists between her claimed current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to her observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that rheumatoid arthritis and lupus are not disabilities subject to lay diagnosis as these diagnoses requires medical training.  More significantly, the Veteran, her family and her friends do not have the medical expertise to provide an opinion regarding the rheumatoid arthritis and lupus disability etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the May 2013 and September 2014 VA examiners provided detailed rationales in support of their opinions and cited to the relevant evidence.  For this reason, the VA examiners opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

Thus, the Veteran, her family and her friends lay assertions that there is a relationship between her claimed rheumatoid arthritis and lupus disabilities and service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 


ORDER

Entitlement to an initial rating of 10 percent for incomplete paralysis of the sciatic nerve in the right lower extremity, for the period from September 20, 2006 is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to an initial rating in excess of 10 percent for incomplete paralysis of the sciatic nerve in the right lower extremity for the period prior to November 20, 2014 is denied.

Entitlement to an initial rating in excess of 20 percent for incomplete paralysis of the sciatic nerve in the right lower extremity for the period since November 20, 2014 is denied.

Entitlement to service connection for rheumatoid arthritis is denied.

Entitlement to service connection for systemic lupus erythematous is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


